DETAILED ACTION
Continued Examination Under 37 CFR 1.114
This action is a response to an amendment filed 12/8/21 in which claims 1-5, 7, 8 and 10-26 are pending.

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei “Signaling based mechanisms for UE power saving”, herein Huawei, Ang et al (Pub. No.: 2019/0090299), herein Ang and Xiong et al. (WO 2018/187242 A1), herein Xiong

As to claim 1, Huawei teaches a method of a user equipment (UE), the method comprising: 
monitoring Physical Downlink Control Channel (PDCCH) with a first pattern during an active time of the UE if a first timer is running (Huawei section 2.1 first paragraph line 3-6 during the on duration period the UE shall monitor the PDCCH); and 
monitoring the PDCCH with a second pattern, different than the first pattern, during the active time of the UE (Huawei section 3.2 first paragraph line 3-6 UE can skip PDCCH monitoring (different pattern than the first) in an active time (includes at least one of drx-onduration timer, inactivity timer, retransmission timer) )   

	Huawei does not teach

	wherein the second pattern corresponds to at least one of a second CORESET duration, a second PDCCH monitoring offset or a second PDCCH monitoring periodicity.

	However Ang does teach
	wherein the first pattern corresponds to at least one of a first control resource set (CORESET) duration, a first PDCCH monitoring offset or a first PDCCH monitoring periodicity (Ang [0154] an on duration for monitoring for the PDCCH and the DCI message may be another duration (first PDCCH monitoring periodicity and [0141] the UE 120 may monitor the downlink channel (e.g., a PDCCH) in a low-power mode. For example, for a set of bandwidth parts that includes a first bandwidth part associated with a first periodicity);
	wherein the second pattern corresponds to at least one of a second CORESET duration, a second PDCCH monitoring offset or a second PDCCH monitoring periodicity (Ang [0154] Additionally, or alternatively, BS 110 may configure a more frequent PDCCH monitoring periodicity [0141] the UE 120 may monitor the downlink channel (e.g., a PDCCH) in a low-power mode. For example, for a set of bandwidth parts that includes a first bandwidth part associated with a first periodicity and a second bandwidth part associated with a second periodicity that is less than the first periodicity, UE 120 may monitor the first bandwidth part in the low-power mode.)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei with Ang, because Ang teaches us [0145] In some aspects, based at least in part on determining the DCI message, UE 120 may ramp up a modem from a first power mode to a second power mode. For example, UE 120 may transition from the low-power mode to a high-power mode. In some aspects, UE 120 may receive a downlink shared channel (e.g., a physical downlink shared channel (PDSCH)) on the second bandwidth part based at least in part on receiving the DCI message, and may monitor for a DCI message on a downlink control channel on the second bandwidth part. In some aspects, UE 120 may activate a bandwidth part timer for a particular quantity of slots (e.g., Timer=5 slots). As shown by reference number 1315, based at least in part on expiration of the bandwidth part 
Huawei nor Ang teach
Monitoring the PDCCH with a second pattern if performance of a random access procedure by the UE, rather than the first timer running causes the UE to be associated with the active time

However Xiong does teach
Monitoring the PDCCH with a second pattern if performance of a random access procedure by the UE, rather than the first timer running causes the UE to be associated with the active time (Xiong [0065], the UE can be configured with at least one CORESET configuration at least for PDCCH and for random access. Further, the same or different monitoring periodicity of CORESETs for PDCCH for scheduling of Random Access Procedure)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Ang with Xiong, because Xiong teaches us the monitoring periodicity can be different for Msg. 2 or 3 and/or 4 of the random access procedure (Xiong [0065])
As to claim 2, the combination of Huawei and Ang teach the method of claim 1, wherein: the first timer is an on duration timer (Huawei section 2.1 first paragraph line 3-6 during the on duration period the UE shall monitor the PDCCH )   
 

As to claim 3, the combination of Huawei and Ang teach the method of claim 1, wherein: the monitoring the PDCCH with the first pattern during the active time of the UE is performed if a second timer is not running  and the second timer is an inactivity timer (Huawei section 3.2 first paragraph line 3-6 UE can skip PDCCH monitoring  in an active time (includes at least one (may not be the inactivity timer) of drx-onduration timer, inactivity timer, retransmission timer) )   




	As to claim 4, Huawei and Ang and Xiong teach the method of claim 1, 
wherein: the monitoring the PDCCH with the first pattern during the active time of the UE is performed if a (Huawei section 3.2 first paragraph line 3-6 UE can skip PDCCH monitoring  in an active time (includes at least one (may not be the inactivity timer) of drx-onduration timer, inactivity timer, retransmission timer) )   

As to claim 21, the combination of Huawei, Ang and Xiong teach the method of claim 1, wherein: the first pattern corresponds to the first CORESET duration (Ang [0011] first monitoring periodicity [0038] To enable the DRX mode, the UE may periodically monitor the downlink control channel for an on duration period of time (CORESET duration) and based at least in part on a monitoring periodicity associated with a wake cycle); and the second pattern corresponds to the second CORESET duration (Ang [0011] second monitoring periodicity [0038] To enable the DRX mode, the UE may periodically monitor the downlink control channel for an on duration period of time (CORESET duration)  and based at least in part on a monitoring periodicity associated with a wake cycle); 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Xiong with Ang  for the same reasons stated in claim 1.

	As to claim 22, the combination of Huawei, Ang and Xiong teach the method of claim 1, wherein: the first pattern corresponds to the first PDCCH monitoring offset (Ang [0011] first monitoring periodicity (offset)) ; and the second pattern corresponds to the second PDCCH monitoring offset (Ang [0011] second monitoring periodicity (offset))
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Xiong with Ang for the same reasons stated in claim 1.

	As to claim 23, the combination of Huawei and Ang and Xiong teach the method of claim 1, wherein: the first pattern corresponds to the first PDCCH monitoring periodicity (Ang [0011] In some aspects, a method for wireless communication may include monitoring, in a first bandwidth part, of a plurality of bandwidth parts, associated with a first monitoring periodicity); and the second pattern corresponds to the second PDCCH monitoring periodicity (Ang [0011] The method may include selectively transitioning, based at least in part on the DCI message, from the first bandwidth part to a second bandwidth part, of the plurality of bandwidth parts, associated with a second monitoring periodicity that is less than the first monitoring periodicity)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Xiong with Ang for the same reasons stated in claim 1.



Claim 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, Ang, ,Xion and LG Electronics “Discussion on UE power savings in NR”, herein LG.
As to claim 5, Huawei, Ang and Xiong teach the method of claim 1, 
the monitoring the PDCCH with the second pattern during the active time of the UE is performed in response to the UE being associated with the active time due to the first cause (Huawei section 3.2 first paragraph line 3-6 UE can skip PDCCH monitoring (different pattern than the first) in an active time (includes at least one of drx-onduration timer, inactivity timer, retransmission timer) ) and
Huawei nor Ang nor Xiong teach
wherein:   the first cause comprises a scheduling request being transmitted on Physical Uplink Control Channel (PUCCH) 
However LG does teach
wherein: the first cause comprises a scheduling request being transmitted on Physical Uplink Control Channel (PUCCH) (LG section 2.1 UE will be ready to receive PDCCH on monitoring occasions given when UE sends SR on PUCCH)



	As to claim 24, the combination of Huawei, Ang, Xiong and LG teach the method of claim 1, wherein: the monitoring the PDCCH with the second pattern during the active time of the UE is performed in response to the UE being associated with the active time due to the first cause (LG section 2.1 UE will be ready to receive PDCCH on monitoring occasions given when UE sends SR on PUCCH)
; and the first cause comprises a scheduling request being pending (LG section 2.1 the monitoring occasions given by the search space in active time is defined for certain conditions such as scheduling request pending, the UE monitors PDCCH in active time and the active time is due to various conditions )

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei, Ang and Xiong with LG for the same reasons stated in claim 5.

Response to Arguments

Applicant’s arguments, filed12/8/21, witespect to the rejection(s) of claim(s) 1-4 under Huawei and Ang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiong. With respect to claims 7, 8 and 10-21 the claims are allowed. Claim 25 is objected to for depending on a previously rejected claim.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467